Judge Greene
dissenting.
I do not agree that the placing of an emission inspection sticker on Robert E. Jones’s truck, which did not have a catalytic converter, constitutes a Type I violation within the contemplation of N.C. Gen. Stat. § 20-183.8C(a)(l).
I agree with the majority that an emission inspection station or inspector, prior to placing an emission inspection sticker on a vehicle, is required to perform a visual inspection of the “emission control devices” and an analysis of the exhaust emissions of the vehicle. N.C.G.S. § 20-183.3(b) (Supp. 1997). I further agree that a catalytic *38converter is an emission control device, 19A NCAC 3D.0542 (June 1998), and thus placing an emission inspection sticker on a vehicle that does not have a catalytic convertor is a violation of the statute.
I do not agree, however, that placing an emission inspection sticker on a vehicle that does not have a catalytic convertor constitutes a Type I violation, because a Type I violation occurs only when the violation “directly affects . . . emission reduction.” N.C.G.S. § 20-183.8B(a) (Supp. 1997). There is no evidence in this case that the absence of the catalytic converter affected emission reduction. The majority posits that the presence of a catalytic converter necessarily benefits emission reduction. That is so, however, only if the catalytic converter is working properly. Because an inspector is not required to determine if the converter is working properly, only that it is in place, N.C.G.S. § 20-183.3(b), it does not follow that its absence affects emissions.
The failure to observe the absence of a catalytic converter does constitute a Type II violation as it reflects “negligence or carelessness in conducting” an emission inspection. N.C.G.S. § 20-183.8B(a). Furthermore, to the extent the statute in effect at the time of this violation is ambiguous, the legislature has clarified its meaning by specifically providing, by amendment, that the failure to discover the absence of a catalytic converter is a Type II violation. N.C.G.S. § 20-183.8C(b)(3)(a) (Supp. 1997); see General Motors Corp. v. Kinlaw, 78 N.C. App. 521, 524-25, 338 S.E.2d 114, 118 (1985) (ascertaining legislative intent from amendments).
I would therefore reverse the order of the trial court.